—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County *468(Staton, J.), dated April 30, 1996, which awarded custody of the parties’ infant issue to the father.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Fediuk v Fediuk, 173 AD2d 769). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.